DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/21/2021, with respect to the previously filed drawing objections, claim objections, and claim rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.
Drawing Objections
With respect to Fig. 4B – Examiner notes that this Fig. 4B does not, in fact, have a repetition of designation 408, and that the prior drawing objection was incorrect. In light of this, this drawing objection is withdrawn.
With respect to Figs. 9, 11, and 12B – Examiner notes that the amended figures filed by the Applicant have overcome the previously filed drawing objections. In light of this, these drawing objections are withdrawn.
Claim Objections
With respect to claims 17-18 and 23 – Examiner notes that the amendments to these claims resolve the informalities pointed out in the previous Office Action. In light of this, these claim objections are withdrawn.
Claim Rejections
With respect to claims 10 and 11
Applicant’s arguments with respect to claims 1-24 (and by extension, newly added claim 25) have been considered but are moot because the new ground of rejection incorporates a new reference for the teaching or matter specifically challenged in the argument. 
The amendment made to claim 1, incorporating wherein “the interlaced jacket is configured to operate independently of the balloon membrane permitting movement of the interlaced jacket relative to the balloon membrane” (whereas the original content of claim 6 only requires that the balloon membrane is configured to move relative to the interlaced jacket between the one or more perimeter locations, and thus does not require that the interlaced jacket “operate independently”) necessitates this new ground of rejection, and therefore this action is final.
Examiner agrees that the amendment to claim 1 overcomes the previously filed rejection that solely relied upon the Davies et al. reference. While Davies et al. does state that small movements between the interlaced jacket and the balloon occur, Davies et al. fails to disclose sufficient movement so as to argue that the interlaced jacket “operates independently” of the balloon membrane, since the adhesive used prevents this broad of a range of motion.
Furthermore, it should be noted that with the amendment to claim 1, applicant has chosen the species of Fig. 4B (as shown by the specific support for this amendment on page 20, lines 3-5 of the specification). An election of species restriction was not previously made because none of the original claimed subject matter was directed to conflicting mutually exclusive characteristics. Examiner is simply noting that the basis in 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12-14, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (PGPub US 2008/0183132 A1) in view of Chuter (PGPub US 2015/0133988 A1).
Regarding claim 1, Davies et al. discloses a balloon catheter (PP [0002]: “non-compliant medical balloons used with a balloon catheter”) comprising: a catheter shaft (309 in Fig. 3a) extending between proximal and distal end portions (PP [0045]: “A small-diameter cylindrical neck 308 may extend outwardly from each end section 306 for attachment to a catheter”) along a shaft axis (316), the catheter shaft includes: an inflation lumen (lumen in 309); and at least one inflation port (308) in communication with the inflation lumen; and a balloon assembly (300) coupled with the catheter shaft and in communication with the at least one inflation port, the balloon assembly includes: a balloon membrane (302) having a balloon body (306), a balloon proximal nose and a balloon distal nose (304) coupled with the catheter shaft (attached at 308), and an interlaced jacket (310) coupled with the balloon membrane, the interlaced jacket includes interlaced filaments (312) extending at diverging angles relative to the shaft axis (A, Fig. 4a). 
	Davies et al. also discloses that the balloon membrane is configured to move relative to the interlaced jacket between the one or more perimeter locations (PP [0016]: “the position of the fibers relative to the surface of base balloon does not substantially change when the balloon is inflated”, the term “substantially” here implies that some change in position of the interlaced jacket relative to the balloon membrane occurs), however, Davies et al. fails to disclose wherein the interlaced jacket is configured to operate independently of the balloon membrane permitting movement of the interlaced jacket relative to the balloon membrane.
	In the same field of endeavor of high-pressure balloons (abstract), Chuter teaches a balloon catheter (8 in Figs. 2A-2B, catheter portion is 12) with an interlaced jacket (54, PP [0062]: “While a single fiber 54 is shown in this embodiment for simplicity, multiple fibers may be used as in other embodiments herein”, PP [0042]: “The balloon also includes a supporting structure such as one or more wires or other fibers provided as a braid, wrap, mesh, and the like, which is wrapped around the balloon membrane”) that is configured to operate independently of the balloon membrane (10), permitting movement of the interlaced jacket (54) relative to the balloon membrane (10) (PP [0042]: “The supporting structure may surround, support, and/or otherwise extend over the entire length of the balloon to provide support yet be free to move relative to the balloon”). Chuter further teaches that the interlaced jacket (54) is secured to the ends of the balloon membrane with an adhesive, yet the central length of the interlaced jacket (54) remains free to operate independently of the balloon membrane (10, PP [0051]: “In exemplary embodiments, the ends of the fibers 52, 54 may be attached to the catheter distal end 12b over the attachment locations 20, 22 of the balloon membrane by one or more of wrapping ends of the fibers 52, 54 around the catheter 12, securing the ends to a collar on the catheter 12 (not shown), bonding with adhesive, fusing, heat welding or sonic welding the ends to the catheter 12 and/or to the ends of the balloon membrane”).
	It would have been obvious for one of ordinary skill in the art to have modified the Davies et al. disclosure to incorporate the teachings of Chuter and include wherein the interlaced jacket is configured to operate independently of the balloon membrane, permitting movement of the interlaced jacket relative to the balloon membrane. One of ordinary skill in the art would have been motivated to perform this modification in order to provide support to the balloon while maintaining increased flexibility and enabling the balloon to curve at high inflation pressures (PP [0042]: “to provide support yet be free to move relative to the balloon, which may allow the balloon to retain increased flexibility and/or enable the balloon to bend or curve and/or resist straightening from a curved shape even at relatively high inflation pressures”).
With respect to claim 2, the combination of Davies et al. and Chuter renders all of the preceding limitations to be obvious as shown above. Davies et al. further discloses wherein the interlaced jacket (310 in Fig. 3a) is bonded with the balloon membrane (302, PP [0055]: “The braided fiber layer 310 is affixed to the outer surface of the base balloon 302 using an adhesive”).
With respect to claim 3, the combination of Davies et al. and Chuter renders all of the preceding limitations to be obvious as shown above. Davies et al. further discloses wherein the interlaced jacket (310 in Fig. 3a) is bonded with the balloon membrane (302) with one or more of a dispersion (PP [0066]: “The braided reinforcement 510-“ (which is comparable to 310) “-is typically impregnated with resin or adhesive such as a polyurethane”) infiltrated through the interlaced jacket to the balloon membrane or an adhesive between the balloon membrane and the interlaced jacket. Polyurethane is an example of a dispersion.
With respect to claim 4, the combination of Davies et al. and Chuter renders all of the preceding limitations to be obvious as shown above. Davies et al. further discloses wherein the interlaced jacket (310 in Fig. 3a) is continuously bonded along the balloon membrane (302)(PP [0066]: “The resin or adhesive coated fibers are consolidated with the base balloon 502”, 502 is comparable to 302). 
Regarding claim 5, the combination of Davies et al. and Chuter renders all of the preceding limitations to be obvious as shown above. Davies et al. further discloses wherein the interlaced jacket (310 in Fig. 3a) is bonded at one or more perimeter locations around a perimeter of the balloon membrane (302, PP [0066]). Since the interlaced jacket is impregnated with a polyurethane dispersion and conformed to the shape of the balloon membrane, it can be understood that this conformation by definition requires that the interlaced jacket be bonded at one or more perimeter locations around the perimeter of the balloon membrane. The broadest reasonable interpretation of this claim does not require that the interlaced jacket be exclusively bonded at these locations, only that bonding occurs around the perimeter in at least one location.
Regarding claim 6, the combination of Davies et al. and Chuter renders all of the preceding limitations to be obvious as shown above. Davies et al. further discloses wherein the balloon membrane (302 in Fig. 3a) is an elastic membrane (PP [0051]: “Polymers and copolymers that can be used for the base balloon 302 include the conventional polymers and copolymers used in medical balloon construction, such as… nylons”, nylon is elastic).
With respect to claim 7, the combination of Davies et al. and Chuter renders all of the preceding limitations to be obvious as shown above. Davies et al. further discloses wherein the interlaced jacket (310 in Fig. 3a) is coupled along an exterior of the balloon membrane (302, PP [0066]). Since the interlaced jacket conforms to the shape of the balloon membrane, it can be understood, and seen in Fig. 3a, that the interlaced jacket is coupled along the balloon membrane’s exterior.
Regarding claim 8, the combination of Davies et al. and Chuter renders all of the preceding limitations to be obvious as shown above. Davies et al. further discloses wherein the interlaced jacket (310 in Fig. 3a) extends continuously around the balloon membrane (302)(PP [0066]). Since the interlaced jacket conforms to the shape of the balloon membrane between its proximal and distal noses (308), it can be understood that the interlaced jacket extends continuously around the balloon membrane.
With respect to claim 9, the combination of Davies et al. and Chuter renders all of the preceding limitations to be obvious as shown above. Davies et al. further discloses wherein the interlaced filaments (312 in Fig. 3a) extending at diverging angles (A in Fig. 4a) relative to the catheter shaft (axis 316) are misaligned with the catheter shaft (PP [0057]: “the interior angle (designated "I") between the fiber approaching the junction and the fiber extending away from the junction is less than one hundred and eighty degrees in the plane defined by the fiber”). Since the interior angle “l” in Fig. 4a is less than 180 degrees, the diverging angles “A” must have a non-zero value that offsets the interlaced filaments from the catheter shaft axis 316.
With respect to claim 10, the combination of Davies et al. and Chuter renders all of the preceding limitations to be obvious as shown above. Davies et al. further discloses wherein the diverging angles (“A” in Fig. 4a) of the interlaced filaments (312) include diverging angles of 40 to 70 degrees. Davies states that the interior angle (“l” in Fig. 4a) can be 90 degrees (PP [0058]: “In the case of a substantially rectangular braid, the change in direction is approximately ninety degrees”). Looking at Fig. 4a, if “l” is equal to 90 degrees then the diverging angle “A” is defined by the equation below:
                
                    A
                    =
                    
                        
                            (
                            180
                            °
                            -
                            l
                            )
                        
                        
                            2
                        
                    
                    =
                    
                        
                            (
                            180
                            °
                            -
                            90
                            °
                            )
                        
                        
                            2
                        
                    
                    =
                    
                        
                            90
                            °
                        
                        
                            2
                        
                    
                    =
                    45
                    °
                
            
	This value is within the range provided, of 40-70 degrees.
With respect to claim 12, the combination of Davies et al. and Chuter renders all of the preceding limitations to be obvious as shown above. Davies et al. further discloses wherein the interlaced filaments (312 in Fig. 3a) are in one or more interlacing configurations including braiding, weaving, knitting, crocheting, nalbinding, mesh, or non-woven (abstract: “A braided fabric sleeve surrounds at least a portion of the base balloon”). 
With respect to claim 13, the combination of Davies et al. and Chuter renders all of the preceding limitations to be obvious as shown above. Davies et al. further discloses wherein the interlaced jacket (310 in Fig. 3a) is coupled with the balloon membrane (302) at the balloon body (306, PP [0066]).
Regarding claim 14, the combination of Davies et al. and Chuter renders all of the preceding limitations to be obvious as shown above. Davies et al. further discloses wherein the interlaced jacket (310 in Fig. 3a) is coupled with the balloon membrane (302) at one or more of the balloon body (306), the balloon distal nose, or the balloon proximal nose (308, PP [0066]). In this case, the interlaced jacket is coupled with the entire length of the balloon membrane 302, therefore it is also coupled to the body and the balloon distal and proximal noses.
With respect to claim 24, the combination of Davies et al. and Chuter renders all of the preceding limitations to be obvious as shown above. Davies et al. further discloses wherein the balloon membrane (302 in Fig. 3a) includes a semi-compliant balloon membrane, a non-compliant balloon membrane, or a compliant balloon membrane (abstract: “A non-compliant medical balloon”).
With respect to claim 25, the combination of Davies et al. and Chuter renders all of the preceding limitations to be obvious as shown above. Davies et al. further discloses wherein the balloon assembly (300 in Fig. 3A) is configured to transition between deflated and inflated configurations (PP [0011]); in the deflated configuration (not shown) the balloon membrane (302) is at a position relative to the interlaced jacket (310); and in the inflated configuration (Fig. 3a) the balloon membrane (302) is moved relative to the interlaced jacket (310) in the first position to distribute pressure across the interlaced jacket (310, PP [0016]: “the position of the fibers relative to the surface of base balloon does not substantially change when the balloon is inflated”). The term “substantially” here implies that some change in position of the interlaced jacket relative to the balloon membrane occurs.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (PGPub US 2008/0183132 A1) in view of Chuter (PGPub US 2015/0133988 A1), and further in view of Alpini et al. (PGPub No. US 2008/0097301 A1).
With respect to claim 11, the combination of Davies et al. and Chuter renders all of the preceding limitations to be obvious as shown above. However, Davies et al. fails to specifically disclose that the diverging angles of the interlaced filaments include diverging angles of around 50 to 60 degrees.
	In the same field of endeavor of medical balloons, Alpini et al. teaches a high pressure (PP [0030]: “a soft, high pressure, large diameter, high expansion ratio balloon”) expandable balloon (1 in Fig. 1) with an interlaced jacket (11 in Fig. 8) wherein the interlaced filaments diverge from the catheter axis (axis defined by 3) from an angle of 54 degrees (PP [0030]).
	It would have been obvious for a person of ordinary skill in the art before the effective filing date to have further used the teachings of the Davies et al. disclosure to incorporate the teachings of Alpini et al. and modify this reference such that the diverging angles of the interlaced filaments include diverging angles of around 50 to 60 degrees. It would have been obvious to perform this modification in order to balance the forces exerted along the balloon (PP [0023]: “For a helically wrapped cylindrical pressure vessel, the balanced force would lie along the force resultant angle of 54.7 degrees between the radial force vector and the longitudinal force vector”) and to “to create the strength to balance the radial force exerted by inflation pressures on the balloon vessel with respect to the longitudinal forces exerted by inflation so that the balloon inflates to its desired diameter without any longitudinal movement” (PP [0022]).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (PGPub US 2008/0183132 A1) in view of Chuter (PGPub US 2015/0133988 A1), and further in view of Nath (Patent No. US 9,402,983).
Regarding claim 15, Davies et al. anticipates all of the preceding limitations as shown above. However, Davies et al. fails to disclose wherein at least one of the balloon distal nose and the balloon proximal nose include a terraced profile having tapered surface with interposing anchor surfaces.
	Nath teaches, in the same field of endeavor of expanding balloon catheters (abstract), a catheter (31 in overview Fig. 3) coupled with a balloon (32) wherein the balloon has a balloon distal nose and a balloon proximal nose (labeled below in annotated Fig. 3).

    PNG
    media_image1.png
    541
    715
    media_image1.png
    Greyscale

	Nath further teaches wherein one of the balloon distal nose and the balloon proximal nose include a terraced profile (see half-view Fig. 1) having tapered surfaces (see annotated Fig. 1 below) with interposing anchor surfaces (12, 14, and 16).

    PNG
    media_image2.png
    433
    458
    media_image2.png
    Greyscale

	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Davies et al. and Chuter combination in view of the teachings of Nash to incorporate a terraced profile on at least one of the balloon distal nose or the balloon proximal nose. One of ordinary skill in the art would have been motivated to perform this modification in order to allow for an abrupt step transition during inflation of the balloon in order to control the diameter of dilation (abstract: “The step transition provides a discontinuous change in diameter from the first diameter to the second diameter along a length of the balloon catheter, which may be abrupt”).
With respect to claim 16, the combination of Davies et al. and Chuter renders all of the preceding limitations to be obvious as shown above, further in view of Nath. Davies et al. further discloses that the interlaced jacket (310 in Fig. 3a) is capable of adhering to the profile of the balloon due to the use of a polyurethane dispersion (PP [0066]). The interlaced jacket is intended to conform to the surface of the balloon membrane (PP [0019]: “The fabric sleeve is positioned over the base balloon such that the fabric sleeve conforms to the surface of the base balloon and extends continuously over the base balloon”) via this method, therefore the interlaced jacket would also be fully capable of conforming to the terraced profile supplied by the teachings of Nath. Therefore, this combination further teaches wherein the interlaced jacket conforms to the terraced profile and the interlaced jacket is anchored along the interposing anchor surfaces. An edited combination of Fig. 3a of Davies et al. and Fig. 1 of Nath is provided below as reference (and though it does not specifically show the coupling of the interlaced jacket to the terraced profile, it should be noted that this coupling is fully possible given the incorporation of adhesive on the conical ends of the balloon in the form of a polyurethane dispersion).

    PNG
    media_image3.png
    279
    559
    media_image3.png
    Greyscale

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (PGPub US 2008/0183132 A1) in view of Chuter (PGPub US 2015/0133988 A1), and further in view of Vonderwalde (PGPub US 2011/0190867).
With respect to claim 17, the combination of Davies et al. and Chuter renders all of the preceding limitations to be obvious as shown above. However, Davies et al. fails to disclose wherein the balloon distal nose includes a blunt profile and the balloon proximal nose includes a tapered profile relative to the blunt profile.
	Vonderwalde, in the same field of endeavor of angioplasty balloons (PP [002]), teaches a balloon (38b in Fig. 6b) wherein the balloon distal nose (32) includes a blunt profile (PP [0077]: “less tapered distal end 32”) and the balloon proximal nose (34) includes a tapered profile (PP [0077]: “more tapered proximal end 34”) relative to the blunt profile.
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the Davies et al. and Chuter combination to incorporate the teachings of Vonderwalde to include a blunt distal nose and a tapered proximal nose. One of ordinary skill in the art would have been motivated to perform this modification in order to control the direction of the balloon’s expansion (PP [0073]: “asymmetrical balloon configured for directional expansion”), as expansion will begin from the more tapered end and proceed towards the blunt end.
Regarding claim 18, the combination of Davies et al. and Chuter renders all of the preceding limitations to be obvious as shown above, further in view of Vonderwalde. Davies et al. further discloses that the interlaced jacket (310 in Fig. 3a) is capable of adhering to the profile of the balloon due to the use of a polyurethane dispersion (PP [0066]). The interlaced jacket is intended to conform to the surface of the balloon membrane (PP [0019]: “The fabric sleeve is positioned over the base balloon such that the fabric sleeve conforms to the surface of the base balloon and extends continuously over the base balloon”) via this method, therefore the interlaced jacket would also be fully capable of conforming to at least the blunt profile of the balloon distal nose. Therefore, this combination further teaches wherein the interlaced jacket conforms to the blunt profile of the balloon distal nose. An edited combination of Fig. 3a of Davies et al. and Fig. 6b of Vonderwalde is provided below as reference.

    PNG
    media_image4.png
    289
    559
    media_image4.png
    Greyscale

	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the combination of Davies et al., Chuter, and Vonderwalde to include that the interlaced jacket conforms to at least the blunt profile of the balloon distal nose. One of ordinary skill in the art would have been motivated to perform this modification in order to prevent any significant slippage between the balloon membrane and the interlaced jacket on the blunt profile, which could impact the strength of the balloon if fibers are displaced (Davies et al. PP [0074]: “this prevents the fibers 810 from moving during inflation and causing a weak point in the balloon”). Ensuring that the interlaced jacket conforms to the blunt profile of the balloon distal nose would therefore increase the balloon’s strength at this location.
Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (US 2008/0183132 A1) in view of Chuter (PGPub US 2015/0133988 A1), and further in view of Simpson et al. (PGPub US 2010/0023047 A1).
Regarding claim 19, the combination of Davies et al. and Chuter renders all of the preceding limitations to be obvious as shown above. However, Davies et al. fails to disclose wherein the interlaced jacket includes at least first and second filament densities of the interlaced filament wherein the first filament density is different than the second filament density, but does state that a major location of failures in medical balloons occurs in the conical end sections (PP [0074]). The Davies et al. disclosure manages this concern in one embodiment by using a higher strength adhesive (H in Fig. 8) along the distal and proximal noses (804) in order to affect the stiffness of the interlaced jacket at those target locations while allowing the balloon body portion to retain more flexibility (PP [0074]).
	In an analogous field, which is medical balloons, Simpson et al. teaches a reinforcement interlaced jacket coupled to a balloon (505 in Fig. 10) wherein the interlaced jacket includes at least first (510) and second filament densities (515) of the interlaced filaments wherein the first filament density is different than the second filament density (PP [0080]: “In addition, braid may be formed over the ends as indicated at 510. For example, the tube 515 may be teased and the fibers laid over the end”) in order to create relatively stiff and relatively flexible portions. Teasing is a practice for disentangling braided or woven configurations which takes advantage of natural pores/openings within a material to undo their cohesion in order to decrease density, thereby imparting different densities to sections 510 and 515. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the Davies et al. and Chuter combination to incorporate the teachings of Simpson et al. and include at least first and second filament densities of the interlaced filament wherein the first filament density is different than the second filament density. One of ordinary skill in the art would have been motivated to perform this modification in order to provide greater control over the strength and stiffness of the interlaced jacket at various positions along the balloon to control the stiffness and flexibility of the balloon in order to maximize strength and flexibility (Simpson et al. PP [0015]).
Regarding claim 20, the combination of Davies et al. and Chuter renders all of the preceding limitations to be obvious as shown above, further in view of the Simpson et al. reference.
	Simpson et al. further teaches wherein the first filament density is a first pic count and the second filament density is a second pic count (PP [0080]: “In addition, braid may be formed over the ends as indicated at 510. For example, the tube 515 may be teased and the fibers laid over the end”). Teasing is a practice for disentangling braided or woven configurations which takes advantage of natural pores/openings within a material to undo their cohesion in order to decrease density. Furthermore, as seen in Fig. 10 the first filament density is represented more compactly compared to the second filament density, indicating a difference in density with respect to the tightness of their respective braided configurations.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Davies et al. and Chuter combination with the teachings of Simpson et al. to incorporate filament densities of varying pic counts. One of ordinary skill in the art would have been motivated to perform this modification in order to provide greater control over the strength and stiffness of the interlaced jacket at various positions along the balloon to control the stiffness and flexibility of the balloon in order to maximize strength and flexibility (Simpson et al. PP [0015]).
With respect to claim 21, the combination of Davies et al. and Chuter renders all of the preceding limitations to be obvious as shown above, further in view of the Simpson et al. reference. Davies et al. discloses that a major location of failures in medical balloons occurs in the conical end sections (PP [0074]). The Davies et al. disclosure manages this concern in one embodiment by using a higher strength adhesive (H in Fig. 8) along the distal and proximal noses (804) in order to affect the stiffness of the interlaced jacket at those target locations while allowing the balloon body portion to retain more flexibility (Davies et al. PP [0074]). 
	Simpson et al. further teaches wherein the balloon membrane proximate at least one of the balloon distal and balloon proximal noses includes the first filament density (510 on ends of balloon 505 in Fig. 10) and the balloon membrane proximate the balloon body includes the second filament density (515 on central section of balloon 505).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Davies et al. and Chuter combination in view of Simpson et al. to incorporate that at least one of the balloon distal and balloon proximal noses includes the first filament density and the balloon membrane proximate the balloon body includes the second filament density. Simpson et al. however, utilizes a change in stiffness, by varying the properties of the braid itself to define variable stiffness. One of ordinary skill in the art would have been motivated to combine the teachings and motivations of these references in order to increase the strength of the balloon distal and proximal noses while still maintaining the overall flexibility of the device (Simpson et al. PP [0067]).
Regarding claim 22, Davies et al. and Chuter render all of the preceding limitations to be obvious, as shown above, further in view of the Simpson et al. reference. As stated above, Davies et al. further discloses that a major location of failures in medical balloons occurs in the conical end sections (PP [0074]). 
	Simpson et al. further teaches wherein the first filament density is greater than the second filament density (Fig. 10, also see Sections 35 and 36). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have further modified the Davies et al., Chuter, and Simpson et al. combination to incorporate the first filament density being greater than the second filament density. One of ordinary skill in the art would have been motivated to perform this modification in order to increase the strength of the balloon distal and proximal noses while still maintaining the overall flexibility of the device (Simpson et al. PP [0067]).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (US 2008/0183132 A1) in view of Chuter (PGPub US 2015/0133988 A1), and further in view of Pepper et al. (PGPub US 2014/0277062 A1). 	
	Davies et al. and Chuter render all of the preceding limitations to be obvious, as shown above, and discloses a balloon catheter with a high burst strength (PP [0005]: “Stretching such tough tissue often requires the medical balloon to exert significant pressure. It is thus desirable that a medical balloon be capable of withstanding high pressure without rupturing”), yet fails to specifically disclose that the balloon catheter is configured to inflate to at least 20 atmospheres.
	However, Pepper et al. teaches, in the same field of endeavor of medical balloons, a balloon assembly (100 in Fig. 1) configured for inflation to at least 20 atmospheres (PP [0024]: “High pressure non-compliant balloons may have rated burst pressures of up to 20 atmospheres or higher”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the Davies et al. and Chuter combination to incorporate the teachings of Pepper et al. and specifically require a balloon assembly capable of inflating to a pressure of at least 20 atmospheres. One of ordinary skill in the art would have been motivated to perform this modification because, as mentioned in the Davies et al. disclosure and acknowledged through the teachings of the Pepper et al. reference (see referenced paragraphs above), medical balloons configured to dilate or stretch tissue in a lumen requires the exertion of significant pressure of at least 20 atmospheres. In order to accomplish its purpose of expanding body cavities (Davies et al. PP [0003]), the medical balloon of Davies et al. would need to be configured to inflate to this amount. Therefore, it would have been obvious to modify the Davies et al. and Chuter combination using the teachings of the Pepper et al. reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771     

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771